                      IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


                                              :
UNITED STATES OF AMERICA,                             Case No. 2:18-cv-01456-ALM-CMV
                                              :
              Plaintiff,                              Judge Algenon L. Marbley
                                              :
       vs.                                            Magistrate Judge Chelsey M. Vascura
                                              :
GS CALTEX CORPORATION,
HANJIN TRANSPORTATION CO.,                    :
LTD., and SK ENERGY CO., LTD.

              Defendants.



                               NOTICE OF APPEARANCE

       Please take notice that Michael J. Ferrara of Dinsmore & Shohl LLP hereby enters his

appearance as co-counsel for Defendant Hanjin Transportation Co., Ltd. in the above-captioned

matter. The undersigned request that all service in connection with this action be made upon

Michael J. Ferrara, Dinsmore & Shohl LLP, 191 West Nationwide Boulevard, Suite 300,

Columbus, Ohio 43215.

Dated: December 10, 2018                  Respectfully submitted,

                                          DINSMORE & SHOHL LLP
                                          /s/ Michael J. Ferrara
                                          Michael J. Ferrara (0097584)
                                          D. Michael Crites (0021333)
                                          191 W. Nationwide Blvd., Suite 300
                                          Columbus, OH 43215
                                          Telephone: (614) 628-6880
                                          Facsimile: (614) 628-6890
                                          Email: Michael.ferarra@dinsmore.com
                                                 michael.crites@dinsmore.com
                                          Counsel for Defendant Hanjin Transportation Co.,
                                          Ltd.
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and accurate copy of the foregoing was electronically filed on
December 10, 2018 with the Clerk of the Court using the CM/ECF system, which will send
notification of the filing to all counsel of record.


                                             /s/ Michael J. Ferrara
                                             Michael J. Ferrara (0097584)




                                                2
